—In a matrimonial action in which the parties were divorced by judgment dated December 12, 1997, the plaintiff former husband appeals from so much of an order of the Supreme Court, Westchester County (Shapiro, J.), dated January 21, 1999, as, upon reargument and renewal, adhered to a determination made at a hearing denying his oral application for recusal of the Justice of the Supreme Court.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances, the court properly adhered to its determination to deny the plaintiffs application to recuse itself (see, York v York, 250 AD2d 837). O’Brien, J. P., Thompson, S. Miller and Feuerstein, JJ., concur.